



COURT OF APPEAL FOR ONTARIO

CITATION: King v. King, 2019 ONCA 950

DATE: 20191202

DOCKET: C66723

Lauwers, Paciocco and Fairburn
    JJ.A.

BETWEEN

Maria Trindade King

Applicant (Appellant)

and

Lawrence Robert King

Respondent
    (Respondent)

Jordan McKie and Jacob Damstra, for the
    appellant

Lawrence Robert King, acting in person

Heard and released orally: November 27, 2019

On appeal from the judgment of Justice Marc Garson of the Superior
    Court of Justice, dated February 19, 2019.

REASONS FOR DECISION

[1]

The appellant, Ms. King, argues that the trial
    judge erred in imputing an income of $50,000 to the respondent, Mr. King, for
    purposes of calculating spousal support and that the trial judge failed to pay
    due regard to Mr. Kings deliberate underemployment. We disagree. The trial
    judge stated, at para. 30: I do not accept [Mr. Kings] lengthy periods of
    self-imposed unemployment or underemployment.

He added at para. 32: I am prepared
    to find that he has been intentionally underemployed between February 2016 to
    present.

[2]

The trial judge gave cogent reasons for imputing
    an income figure of $50,000 which he set out at para. 33 of his reasons:

The amount of
    $50,000 is not some arbitrary or unreasonable figure. It is derived from the evidence
    I heard and accept that he is likely capable of earning an hourly wage of
    between $35 - $40/hour that is equivalent of approximately $75,000 annually and
    likely able to earn such income for at least two-thirds of the year, accounting
    for lay-offs and slowdowns. I also take into account his age, experience,
    skills, prior learning history and available job opportunities.

[3]

There is nothing unreasonable in this
    determination since Mr. King has experienced layoffs on occasion in the past,
    as the transcript shows. There is no palpable and overriding error, no legal
    error, nor any error in principle. The appeal is dismissed.

[4]

Costs to the respondent in the amount of $500,
    payable within 30 days.

P.
    Lauwers J.A.

David
    M. Paciocco J.A.

Fairburn
    J.A.


